Title: From George Washington to Edmund Randolph, 1 August 1779
From: Washington, George
To: Randolph, Edmund


        
          Dear Sir,
          West-point Augt 1st 1779
        
        I recd with pleasure & thank you for your obliging favor of the 24th Ult.—I shall be happy in such communications as your leizure—& other considerations—will permit you to transmit me for I am as totally unacquainted with the political state of things, & what is going forward in the great national Council, as if I was an alien; when a competent knowledge of the temper and designs of our allies from time to time, and the frequent changes & complexion of affairs in Europe might, as they ought to do, have a considerable influence on the operations of our Army & would in many cases determine the

propriety of measures which under a cloud of darkness can only be groped at—I say this upon the presumption, that Congress, either through their own Ministers, or that of France must be acquainted, in some degree, with the Plans of G. Britn & the designs of France & Spain. If I mistake in this conjecture it is to be lamented that they have not better information—or, if political motives renders Disclosures of this kind improper, I am content to remain in ignorance.
        From what causes it proceeds I shall not undertake to say, but so the fact is, we are labouring under the effects, of two of the greatest evils that can befall a State at War, viz.—a reduced army at the begin[nin]g of a Campaign (which, more than probable, is intended for a decisive one)—and want of Money, or rather a redundancy of it; by which it is become of no value. Why timely expedients were not hit upon to guard against the first, and what measures have been, or can be, at this late hour adopted, to remove the Second, belongs to your honorable body to point out. for me, to lament the one, & feel the ill effects of the other, is all that remains.
        I heard of your arrival at Phila. with pleasure and shall when circumstances will permit you to leave it, be happy in seeing you at Camp. being with very great regard & affecte. Dr Sir Yr most Obedt Hble Servt
        
          Go: Washington
        
      